ON REHEARING.
A rehearing of this case only confirms the conclusion expressed in the above opinion. The theory of the company is, that it was first the duty of the Hoards to make a deed, and not doing so, they were in fault, and that until the deed was made there could be no interest. But was it any more the duty of the Hoards to come forward in reasonable time with a deed and ask payment, than it was the duty of the company to come forward with the money and ask a deed? One took one obligation on itself, as well as the other took another obligation. Gas Co. v. Elder, 54 W. Va. 335. Page on Contracts, Vol. 3, section 1470, says: “Concurrent covenants are those which by the terms of the contract are to be performed at the same time by each of the parties bound to perform them. Either party must be ready to perform to put the other in default. Thus under a contract for a sale of reality if no stipulation is made as to the order of time at which the deed is to be delivered and payment made, these acts are concurrent. Neither party can treat the other as being in default either for the purpose of con*99sidering the contract as discharged, or for bringing an action for damages.” Waterman on Specific Performances, section 444 says: “When one is to pay money, and the other is to give a conveyance, no time fixed, and no provision that either shall be done first, the covenants being mutual and dependent,, one is not bound to pay without receiving his conveyance, nor the other to part with his land without receiving his money.” In section 448: “In this country, the prevailing practice is, that the vendor shall prepare the deed, and have it ready when called for. This would seem to be the obvious meaning of the parties when the seller covenants that he will convey the title to the purchaser. ” In that great friend of the lawyer, American and English Encyclopedia of Law, (2d Ed.), Yol. 29, 689, the law is thus stated: “Dependent unless contrary intention appears. The general rule is to consider all covenants dependent, in the absence of a contrary intention, for this is the way most men make their bargains, neither party intending to perform unless the other at the same time performs on his part. And the same is held when no time is fixed for performance by either. When it appears that the acts are to be performed at the same time, the covenants are considered mutual and dependent. Ever since the time of the famous note of Sergeant Williams to the case of Pordage v. Cole, it has been very generally held that when a time is fixed for performance on one side, and the performance on the other side is to, or may, happen after such time, the covenants are independent.” Now, how are the Hoards more in default than the company? In fact, this position is fortified by adding that the contract made it the duty of the company to partic-pate in the preparation of the deed by meeting the Hoards and agreeing upon a material part of the deed, the specification of the boundaries. And as the Hoards expressed dissent in the description by the engineer, it was then the company’s duty to confer with the Hoards; but it did not do so, made no effort to agree year after year. So the company was in default. But say that neither side was in default. A court of equity finds that the parties contemplated interest after a reasonable time, as they must be taken to have contemplated completion of the contract in a reasonable time; but owing to mutual neglect it was not so completed. The *100long delay was not in the contemplation of either side. The railroad company is in just as full and beneficial possession as if a deed had been made the next day after the contract, and it has the use of the money justly belonging to the Hoards. What shall a court of equity do in this state of things? If it lets the purchaser through so many years keep both the land and money, without interest, it participates in that which is unjust and against good conscience. The Steenrod case, 27 W. Va. 1, makes this a case of dependent and mutual covenants, and compels us to make the railroad company pay interest. In Oliver v. Hallman, 1 Grat. 298, the receipt for part payment for the land said, “Which I bind myself, my heirs to make to said Wade a good and lawful title to before I call on him for any rurther payment”, and yet the decision made the purchaser pay interest from the date of purchase. Why? Because the purchaser had the use of both land and money. The cases there cited will sustain that decision. Pomeroy on Contracts, section 428, says: “If the vendor is in fault and delays to convey legal title, the vendee does not generally lose anything substantial by delay; he has the possession all the time, and the rents and profits, and it is right and fair that he should pay interest on the purchase money until the whole is paid up.” In section 429, “The general rule is well settled that, where the contract is not completed until after the time stipulated for that purpose, but the court nevertheless decrees a specific performance, it will adjust the equities of the parties by placing them as far as possible in the same position which they would have occupied had the agreement been completed at the prescribed day, and to that end it will allow to the purchaser the rents and profits, and to the vendor interest upon the purchase-price from and after that date.” Law found in 29 Am. & Eng. Ency. L., (2d Ed.), 709, will speak the same. Here it happened that the contract was not executed as it meant, or within the time, and on principles of equity and law, it is just to charge interest from the date of contract. I say again the contract contemplated interest. The parties did not complete the contract as they expected. We, cannot rescind. Neither side asks it, and rescission would be disastrous to the railroad company. A court of equity must take things as it finds them, and do equity, which is, upon a great vol-*101time of authority, nowhere stronger than in the two Vir-ginias, to call upon the railroad company to pay interest for the use of money justly belonging to the Hoards.
We therefore repeat the decree heretofore made, reversing the decree and remanding the cause for further proceedings in accordance with principles stated in the former and this opinion.

Reversed.